—Order, Supreme Court, Bronx County (Howard Silver, J.), entered October 22, 1997, which, inter alia, granted the motion of defendant McDee Construction to dismiss plaintiff’s Labor Law § 241 (6) cause of action, unanimously affirmed, without costs.
The motion court properly dismissed plaintiff’s Labor Law § 241 (6) cause of action predicated upon violations of 12 NYCRR 23-1.7 (e) and 23-2.1 (b). While we have held that violations of section 23-1.7 (e) (1) may support a Labor Law § 241 (6) cause of action (Farina v Plaza Constr. Co., 238 AD2d 158), we agree with the motion court that the dumpster where plaintiff stepped on a nail does not constitute a “passageway” pursuant to that regulation, and, accordingly, that that regulation is not applicable to the facts at bar (see, Cafarella v Harrison Radiator Div., 237 AD2d 936; Basile v ICF Kaiser Engrs. Corp., 227 AD2d 959; Adams v Glass Fab, 212 AD2d 972). The other regulation upon which plaintiff relies, 12 NYCRR 23-2.1 (b), does not sufficiently set forth “a specific standard of conduct as opposed to a general reiteration of common-law principles” for its violation to qualify as a predicate for a Labor Law § 241 (6) cause of action (Adams v Glass Fab, supra, at 973; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 502-504). Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.